Citation Nr: 1217304	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee



THE ISSUE

Entitlement to payment for unauthorized private medical expenses incurred at North Mississippi Medical Center, Tupelo, Mississippi, for the period May 31, 2007 through June 2, 2007.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had active military service from June 1965 to March 1966.

This case comes before the Board of Veterans Appeals (Board) on appeal of November 2007 and February 2008 determinations of the Chief of Patient Accounts, Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee, which disapproved payment for unauthorized medical expenses incurred at North Mississippi Medical Center, Tupelo, Mississippi, for the period May 31, 2007 through June 2, 2007.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.  

In a substantive appeal dated in May 2008, the appellant requested an opportunity to testify at a hearing before a Veterans Law Judge.  A notation on the Veteran's substantive appeal indicates that the Veteran withdrew his request for a hearing in July 2011.  38 C.F.R. § 20.704 (2011).


FINDINGS OF FACT

1.  The appellant received treatment at North Mississippi Medical Center, Tupelo, Mississippi, on May 31, 2007 through June 2, 2007 for gastrointestinal complaints, to include vomiting blood.

2.  The service provided was related to a service-connected disability.

3.  Health Insurance Claim Forms relating to the claimed dates of service were not received by VA within 90 days of service.






CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility on May 31, June 1, and June 2, 2007, are not met.  38 U.S.C.A. § 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 17.120, 17.121, 17.123, 17.1000, 17.1001, 17.1002, 17.1003, 17.1004 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the Board's decision to proceed in adjudicating this claim, rather than remanding it for assistance or additional notification, does not prejudice the appellant in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Applicable Laws and Regulations

The appellant seeks payment for unauthorized private medical expenses incurred at North Mississippi Medical Center, Tupelo, Mississippi, for the period May 31, 2007 through June 2, 2007. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West Supp. 2011) and 38 C.F.R. § 17.1000-1003 (2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of  38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i)  The Veteran is not eligible for reimbursement under  38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

In addition, a claim for payment or reimbursement must be filed within 90 days after the date the Veteran was discharged from the facility that furnished such treatment or within 90 days of the death of the Veteran, if such death occurred during the stay of the facility that provided emergency treatment for the Veteran.  38 C.F.R. § 17.1004(d).  The word "claimant" includes a person or organization that paid for treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).

The Board notes there was a legislative change of 38 U.S.C.A. § 1725, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

In addition to the provisions of the Veterans Millennium Health Care and Benefits Act discussed above, payment or reimbursement for medical expenses incurred in non-VA facilities is also available under  38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728 VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006). 

III.  Evidence and Analysis

In this case, the appellant received treatment at North Mississippi Medical Center, Tupelo, Mississippi, on May 31, 2007 through June 2, 2007 for gastrointestinal complaints, to include vomiting blood.  

Health Insurance Claim Forms from various healthcare providers, dated in October 2007 and December 2007, were forwarded to the Memphis VAMC covering treatment for the appellant for dates of service on May 31, 2007, June 1, 2007, and June 2, 2007.  These claims were disapproved by the VA Medical Center in letters dated in November 2007 and February 2008.  These letters were sent directly to the providers in question and the appellant was copied on the correspondence.  They informed the providers and the appellant that the claims were not received within 90 days of the date of service.  The appellant sent a formal notice of disagreement with these decisions in March 2008 and the VAMC issued a statement of the case dated in May 2008.  The appellant filed a substantive appeal in May 2008.  

The Board notes at the outset that the statement of the case indicates the appellant was not in receipt of any service-connected disability benefits.  As such, entitlement to payment pursuant to 38 U.S.C.A. § 1728 is not warranted and consideration will be given as to whether payment is warranted pursuant to the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725.  

As noted above, in order to obtain payment or reimbursement for emergency treatment under 38 U.S.C.A. § 1725 a claimant must submit to the VA medical facility of jurisdiction a completed standard billing form within 90 days after the date the appellant was discharged from the facility that furnished such treatment; see 38 C.F.R. § 17.1004(d).  In this case, the appellant did not submit such a claim within the required 90 day window.  Rather, several healthcare providers submitted Health Insurance Claim Forms to the Memphis VAMC starting in October 2007, well after the 90 day period.  As such, entitlement to payment for unauthorized private medical expenses incurred at North Mississippi Medical Center, Tupelo, Mississippi, for the period May 31, 2007 through June 2, 2007 cannot be approved.


ORDER

Entitlement to payment for unauthorized private medical expenses incurred at North Mississippi Medical Center, Tupelo, Mississippi, for the period May 31, 2007 through June 2, 2007, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


